REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/12/21 has been entered in full. Claim 67 is canceled. Claims 25, 29, 30, 32-34, 36, 38, 40, 41, 43, 68 and 74 are amended. New claim 75 is added. Claims 25, 29-43 and 68-75 are pending.

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 2/12/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/14/20).
All rejections of canceled claims 67 are moot.
The objection to the specification at pg 3 are withdrawn in view of the amendments to the specification.
The objections to claims 30, 36, 40, 41 and 43 are withdrawn in view of Applicants' amendments to the claims.
The rejections of claims 25, 29-43 and 68 under 35 U.S.C. § 112(a) at pg 3-7 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 25, 29-43 and 68-74 set forth previously have been withdrawn as indicated above. Furthermore, new claim 75 has been fully examined for patentability and is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25, 29-43 and 68-75 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646